Citation Nr: 0300683	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  99-12 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for tinnitus.

2.  Entitlement to an increased rating for a left shoulder 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which determined that new and material 
evidence sufficient to reopen the veteran's previously-
denied claim for service connection for tinnitus had not 
been submitted, and denied his claim for an increased 
(compensable) disability rating for his service-connected 
left shoulder disorder.  The veteran filed a timely appeal 
to these adverse determinations.

The Board notes that in April 2000, following a hearing 
before an RO hearing officer and the receipt of additional 
VA outpatient treatment notes, the RO issued a hearing 
officer's decision which increased the disability 
evaluation for the veteran's service-connected left 
shoulder disorder from noncompensable to 10 percent 
disabling, effective from June 1998, the date of the RO's 
receipt of the veteran's claim for an increased rating.  
The Board notes that in a claim for an increased rating, 
"the claimant will generally be presumed to be seeking the 
maximum available benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  There is nothing 
in the record to show that the veteran expressly stated 
that he was only seeking a 10 percent rating for his left 
shoulder disorder.  Further, there is no written 
withdrawal of this issue under 38 C.F.R. § 20.204 (2002).  
Therefore, the issue of an increased rating for a left 
shoulder disorder remains in appellate status.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.
 
2.  In a March 1994 rating decision, the RO originally 
denied the veteran's claim for service connection for 
tinnitus; this decision was not timely appealed by the 
veteran, and became final.

3.  The evidence received since the March 1994 RO decision 
which denied the veteran's claim for service connection 
for tinnitus bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

4.  The veteran served in combat, and his assertion that 
he was exposed to extremely noisy conditions is consistent 
with the circumstances, conditions, or hardships of 
combat.

5.  The veteran's claims file contains a well-supported 
March 2002 medical opinion by a VA physician which 
indicates that the veteran is suffering from tinnitus 
which is highly likely to be due to exposure to loud noise 
in service.

6.  The veteran's left shoulder disorder causes painful 
motion, tenderness, and weakness, and is manifested by 
frequent flare-ups of pain on use, which functionally 
limits the use of the left arm to shoulder level.


CONCLUSIONS OF LAW

1.  The March 1994 RO rating decision which denied service 
connection for tinnitus is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.105 (2002).

2.  The evidence received since the RO rating decision is 
new and material, and the claim for this benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. § 3.156(a) (2002).

3.  Tinnitus was incurred in the veteran's active duty 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002); 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).   

4.  The criteria for a 20 percent evaluation for a left 
shoulder disorder have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA. 

Among its other provisions, the VCAA redefines the 
obligation of VA with respect to the duty to assist.  See 
38 U.S.C.A. § 5103A (West Supp. 2002).  First, VA has a 
duty to notify the veteran and his representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his or her claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  

In the present case, the Board concludes that VA's 
redefined duty to assist and duty to notify have been 
fulfilled to the extent practicable.  The Board finds that 
the veteran was provided adequate notice as to the 
evidence needed to substantiate his claims, as well as 
notice of the specific legal criteria necessary to 
substantiate his claims.  The Board concludes that 
discussions as contained in the initial rating decision 
dated in March 1999, in the statement of the case (SOC) 
issued in June 1999, in the supplemental statements of the 
case (SSOCs) issued in April 2000 and July 2002, at the 
time of a hearing before an RO hearing officer in July 
1999, and in correspondence to the veteran have provided 
him with sufficient information regarding the applicable 
regulations regarding the evidence necessary to 
substantiate his claims.  
 
Furthermore, the Board observes that in the SSOC issued to 
the veteran in July 2002, the RO provided the veteran with 
detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, 
providing notice to claimants of required information and 
evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show 
through their statements and submissions of evidence that 
they understand the nature of the evidence needed to 
substantiate the veteran's claims.  The Board concludes 
that VA does not have any further outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at 
this time, all relevant facts have been properly developed 
with respect to the issues on appeal, and that all 
relevant evidence necessary for an equitable resolution of 
these issues has been identified and obtained.  The 
evidence of record includes the veteran's service medical 
records, post-service VA outpatient treatment notes and 
examination reports, including diagnostic testing and x-
rays, and several personal statements made by the veteran 
in support of his claim.  The veteran testified at a 
hearing before an RO hearing officer in July 1999, and a 
transcript of this testimony has been associated with the 
veteran's claims file.  In a statement received by VA in 
December 2000, the veteran indicated that he had received 
no private treatment for his disabilities, that all 
military treatment records from Beale Air Force Base had 
already been submitted to VA, and that his only VA 
treatment was at VA Medical Center (VAMC) Roseburg from 
1986 to 1991 and at VAMC Reno from 1991 to the present.  
VA has requested, and obtained, all available records from 
these two VA sources.  The Board is not aware of any 
additional relevant evidence that is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran regarding 
the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burden on 
VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts 
to assist the veteran in attempting to substantiate his 
claims and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).



I.  New and Material Evidence Claim

Pertinent Laws and Regulations

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  As the veteran's claim to reopen 
was filed with VA in June 1998, which was well before that 
date, the former provisions of 38 C.F.R. § 3.156(a) are 
for application in this case.

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by a veteran's active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).

In a March 1994 rating decision, the RO initially denied 
the veteran's claim for service connection for tinnitus on 
the basis that the evidence did not show any evidence of 
recorded complaints or diagnoses of, or treatment for, 
tinnitus while in service or until many years thereafter, 
and that no examiner had related the first and only 
diagnosis of tinnitus, found in a VA examination report 
dated in October 1993, to the veteran's military service 
more than 20 years earlier.  The veteran did not appeal 
this decision.

The veteran was notified of the RO's determination and of 
his appellate rights by a letter dated in March 1994.  
However, no appeal was filed within one year of 
notification of the March 1997 denial; therefore, the 
decision became final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§  3.104, 
20.302, 20.1103 (2002).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the 
RO may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  
The exception to this is 38 U.S.C.A. § 5108, which states 
that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App., 251, 253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's 
duty to assist a veteran in developing the facts pertinent 
to his claim (see Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)), the Board 
determines that a two-step process must be followed in 
addressing attempts to reopen a previously denied claim.  
The first of these steps is to determine whether the 
evidence added to the record is new and material.  
According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); Elkins v. West, 12 Vet. App. 209 
(1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim 
in light of all the evidence, both new and old, after 
ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  See Winters v. West, 12 
Vet. App. 203 (1999) overruled on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000) 
(summarizing the criteria established by Elkins v. West, 
12 Vet. App. 209 (1999)); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App 
510, 513 (1992).  Furthermore, 38 U.S.C.A. §§ 5108, 
7104(b), and 7105(c) require that in order to reopen a 
previously and finally "disallowed" claim, there must be 
new and material evidence presented or secured since the 
time the claim was finally disallowed on any basis, not 
only since the claim was last disallowed on the merits. 

Factual Background

Relevant evidence submitted since the final March 1994 
decision includes VA outpatient treatment notes dated from 
October 1992 to March 2002.  While these records reflect 
treatment for hearing loss problems, they do not contain 
any evidence showing complaints or diagnoses of, or 
treatment for, tinnitus.

Also relevant is the report of a VA audiological 
examination dated in February 1998.  At that time, the 
veteran complained of loud, constant tinnitus for 35 
years.  However, a diagnosis of tinnitus was not rendered 
at that time.

In July 1999, the veteran testified at a hearing held 
before an RO hearing officer.  At that time, he stated 
that he served on noisy small sea crafts during almost his 
entire 20-year career in the military.  Transcript at P. 
7.  He indicated that while in Vietnam he served on "swift 
boats," or high-speed interdiction craft, which had noisy 
engines and employed mortars that produced loud blasts.  
T. at p. 6.  He then transferred to smaller crafts, which 
he called "PBRs," which also had extremely loud twin 
engines and which fired several types of loud weapons.  T. 
at p. 6.  He reported that he first noticed ringing in his 
ears in service, and that this problem had been constant 
ever since then.  T. at p. 7.  The veteran was asked 
whether he had ever complained to physicians in service 
about his tinnitus, but his answer was indistinct and 
could not be transcribed.  T. at p. 7.  When asked whether 
he had mentioned this problem to physicians after 
discharge, the veteran stated that he was in the fleet 
reserve at Beale Air Force Base for 10 years after his 
active duty service, and that he probably discussed his 
tinnitus at the time of his reserve physicals.  T. at p. 
11.

In September 1999, the RO sent a request to the California 
Army National Guard seeking copies of all available 
service medical records for the veteran, as well as 
information regarding the type of reserve duty training 
performed by the veteran.  In a response received by VA in 
October 1999, the Senior Records Technician of the 
California Army National Guard indicated that the 
requested information was not available, but that a 
request to the National Personnel Records Center (NPRC) 
might be of use.

In November 2000, the Board remanded the veteran's claim 
to the RO for further development.  Specifically, the 
Board noted that the RO had not submitted a recent request 
to the NPRC seeking copies of the veteran's reserve 
records, as suggested by the California Army National 
Guard.  While the RO had sent a request for service 
records to the NPRC many years earlier in December 1972, 
this request did to identify any reserve obligation, and 
thus the requirements applicable for a search for Naval 
Reserve records might not have been satisfied.  Therefore, 
the Board instructed the RO to first contact the veteran 
and ask that he identify any unit to which he might have 
been attached during his reserve obligation, and to then 
request records directly from any unit so identified.  The 
RO was also instructed to make a concurrent requests to 
the NPRC and to the Naval Reserve Personnel Center (NRPC) 
for any such reserve medical records in their possession.  

In a letter dated in November 2000, the RO requested that 
the veteran identify the names and addresses of all 
medical care providers who had treated him for his 
tinnitus.  The RO also asked the veteran to complete a VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, for 
each non-VA health care provider who had treated him for 
his disabilities on appeal.  

In a response received by VA in December 2000, the veteran 
completed and signed one such form for Beale Air Force 
Base, California, indicating that he had received 
treatment there from 1972 to 1986.  However, in an 
attached statement, the veteran indicated "I believe I 
have already submitted medical records from Beale Air 
Force Base for the period 1972 to 1986."  He further 
indicated that he had no treatment records to submit, that 
he had had no treatment from any private physicians, that 
all his medical care since 1991 had been provided by the 
VAMC in Reno, Nevada, and that the only other VA medical 
facility that he had been treated at was the VAMC Roseburg 
from 1986 to 1991.  The RO evidently determined that, as a 
result of the veteran's statement that he had already 
submitted all relevant records from Beale Air Force Base, 
further action to obtain these records would be redundant 
and was not required.

In its November 2000 remand, the Board also instructed the 
RO to schedule the veteran for a VA examination, and to 
request that the examiner provide an opinion as to the 
medical probability that any current tinnitus found was 
related to the veteran's military service or to the one-
year presumptive period following discharge.  Therefore, 
in June 2001 the veteran underwent a VA ear diseases 
examination.  At that time, the examiner indicated that 
she had reviewed the veteran's claims file in its 
entirety.  She recorded the veteran's report that he had 
been exposed to loud noises during his 20 years in the 
military, including boat engines from 1952 to 1972 and 
guns from 1964 to 1970, and that he had served in both the 
Korean and Vietnam wars.  The veteran stated that the 
onset of his tinnitus occurred in the 1960's, and was 
constant in nature.  The examiner rendered a diagnosis of 
bilateral constant tinnitus.

The veteran also underwent a VA audiological examination 
in June 2001, at which time a complaint of constant 
bilateral tinnitus since the 1960's was noted, as well as 
the veteran's report of exposure to excessive noise in the 
military.  The examiner rendered a relevant diagnosis of 
bilateral constant tinnitus.

In December 2001, the RO determined that this most recent 
VA examination was inadequate, since the examiner had not 
opined as to the degree of medical probability that the 
veteran's tinnitus was related to his military service.  
Therefore, in March 2002 the same examiner who had 
examined the veteran at the time of the June 2001 ear 
diseases examination re-examined the veteran.  The 
examiner again noted that the veteran's claims file had 
been reviewed in its entirety.  The examiner recorded the 
veteran's reported history of loud noise exposure in 
service, including boat engine noise from 1952 to 1972 and 
gun noise from 1964 to 1970.  The examiner then opined 
that "The patient's tinnitus is probably as a result of 
his noise exposure prior to 1960 when the onset of the 
tinnitus occurred.  The etiology would be from loud noise 
exposure.  The degree of probability that there is a cause 
of relationship between any current tinnitus and service 
is high and related to his military service beginning in 
1952...It is highly likely that his current tinnitus is 
related to his service noise exposure and now subsequent 
hearing loss."  The examiner rendered a diagnosis of 
bilateral constant tinnitus secondary to his high 
frequency hearing loss.

Analysis

The Board finds that these records, particularly the most 
recent VA examination reports, bear directly and 
substantially upon the specific matter under 
consideration, are neither cumulative nor redundant, and 
in connection with evidence previously assembled are so 
significant that they must be considered in order to 
fairly decide the merits of the claim.  Therefore, the 
claim for service connection for tinnitus is reopened.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review 
of the merits of the veteran's claim at this time.  In 
Bernard v. Brown, 4 Vet. App. 384 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held 
that before the Board can address a question that has not 
been decided by the RO, it must determine whether the 
veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the veteran is prejudiced thereby.  In the 
instant case, the Board finds that the veteran will not be 
prejudiced by proceeding to adjudicate this issue on a de 
novo basis.  The Board observes that the RO issued a 
Statement of the Case in June 1999, at which time the 
veteran was notified off all applicable laws and 
regulations pertaining to service connection, including 
those provisions relating to direct service connection, 
aggravation of a preservice disability, the burden of 
proof, reasonable doubt, and VA's duty to assist.  In 
addition, the veteran has been given multiple 
opportunities to submit evidence and argument on the 
merits of the issue, which he has done, and the RO has 
fully addressed these arguments.  Furthermore, at the time 
of the veteran's July 1999 hearing, detailed above, the 
veteran testified extensively regarding the merits of his 
claim that his tinnitus should be service connected.  
Under these circumstances, the Board may proceed to 
adjudicate this claim without prejudice to the veteran.

Following a review of the record, the Board determines 
that service connection for tinnitus is warranted.  The 
Board notes that the veteran engaged in combat during 
service.  If an injury or disease was alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record 
of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d) (1997).  "Satisfactory evidence" is credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board finds 
that the veteran's hearing testimony and consistent 
reports to examiners of repeated, lengthy exposure to 
extreme noise in service is fully consistent with the 
circumstances of his combat service, in which he served 
aboard small high-powered assault and river boats with 
loud and powerful engines, and from which he fired machine 
guns and small mortar shells and launched grenades.  As 
such, the Board concedes that the veteran experienced 
acoustic trauma in service.

However, that does not mean that the veteran's lay 
testimony can establish that he incurred tinnitus in 
service or that his current tinnitus is a result of this 
or any other injury in service, as this still requires a 
medical determination.  See Libertine v. Brown, 9 Vet. 
App. 521 (1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  As stated by the Court, § 1154(b) does not 
establish service connection for a combat veteran, but, 
rather, relaxes the evidentiary requirements for 
determining what happened in service.  Medical evidence is 
still necessary to connect his currently-diagnosed 
tinnitus disorder with service, as this involves a medical 
determination. Caluza v. Brown, 7 Vet. App. 498, 507 
(1995); Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 
492. 

The Board finds that this requirement is met by the March 
2002 VA medical opinion discussed above, in which the 
examiner rendered a diagnosis of tinnitus, and opined that 
it was "highly likely" that this disorder was related to 
loud noise exposure in service.  Therefore, service 
connection for tinnitus is granted.

II.  Increased Rating Claim

Pertinent Laws and Regulations 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of 
record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes. Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2000).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. 
§§ 4.20, 4.27.  See also Lendenmann v. Principi, 3 Vet. 
App. 345, 349-350 (1992); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Factual Background

Evidence relevant to the current level of severity of the 
veteran's left shoulder disorder includes the report of a 
VA examination conducted in November 1998. The examiner 
indicated that while the veteran's claims file was not 
available for review, he had reviewed the veteran's VA 
medical center records.  As indicated above, the veteran 
has stated that he has received all his medical care from 
VA medical centers.  While this examination was primarily 
for evaluation of the veteran's right shoulder complaints, 
the results of examination of the veteran's left shoulder 
were recorded as well.

At the time of examination, the veteran indicated that he 
worked as an automobile parts and service writer, and had 
not lost any time from work in the previous 90 days due to 
his left shoulder problems.  On physical examination, 
range of motion testing of the left shoulder revealed the 
following: flexion from zero to 180 degrees, with pain at 
160 degrees; hyperextension from zero to 40 degrees, with 
pain at 40 degrees, with zero to 60 noted as the normal 
range; abduction from zero to 100 degrees, with pain, with 
further motion to 120 degrees on passive motion; and 
external rotation from zero to 70 degrees, with pain, with 
further rotation to 80 degrees on passive motion.

In July 1999, the veteran testified before an RO hearing 
officer.  At that time, the veteran complained of pain, 
limited motion, and decreased strength in his left 
shoulder.  Transcript at p. 3.  He indicated that he had 
had to adjust his occupation due to the limited use of 
both arms as well as his limited hearing ability.  T. at 
p. 4.  He stated that he could not drive for long periods, 
since his arms would fall asleep and lose circulation.  T. 
at p. 5.  He indicated that he had never had any surgery 
for his left shoulder problem, but that he did take 
prescription pain medication.  T. at p. 5.

In November 2000, the Board remanded the veteran's 
increased rating claim to the RO for further development.  
Specifically, the Board noted that at the time of the 
veteran's July 1999 hearing, the veteran testified that 
his left shoulder disorder had worsened since the time of 
his most recent VA examination in November 1998.  The 
veteran also reported that he was scheduled to be treated 
at the VA within the next few months for his left shoulder 
complaints.  Therefore, the RO was instructed to schedule 
the veteran for a new VA joints examination, and to 
request the most recent VA outpatient treatment notes.  
The Board observes that the RO subsequently complied with 
both of these instructions.

In response to this remand, the veteran underwent a VA 
joints examination in June 2001.  At that time, the 
examiner noted that he had "thoroughly reviewed" the 
veteran's medical records and claims file.  On 
examination, the veteran complained of chronic pain in his 
left shoulder since service.  He indicated that this pain 
limited his ability to extend his arm overhead or perform 
any maneuvers requiring shoulder strength.  He indicated 
that he experienced a flare-ups of pain to 7 or 8 on a 
scale of 1-10 about 10 days per month.

On physical examination, results of range of motion 
testing of the left shoulder were as follows: abduction to 
180 degrees; flexion to 180 degrees; extension to 60 
degrees; external rotation to 60 degrees; and internal 
rotation to 110 degrees.  The veteran was able to place 
his hand behind his back.  There was tenderness of the 
leading edge of the rotator cuff and over the biceps 
tendon, but no tenderness over the acromioclavicular 
joint.  There were definite, positive impingement signs in 
the abducted externally rotated position, as well as pain 
on downward pressure in the forward flexed position of 90 
degrees.  Rotator cuff signs were negative, and strength 
in the upper extremities was normal.  Sensation to light 
touch was preserved in the entire left upper extremity.  
X-rays showed calcification in the rotator cuff at the 
insertion of the great tuberosity, with degenerative 
changes in the interior portion of the glenohumeral joint.  
The examiner rendered diagnoses of calcytic tendonitis of 
the left shoulder, secondary to repeated traumas to the 
left shoulder while in the service, and degenerative 
arthritis of the glenohumeral joint of the left shoulder 
secondary to repeated trauma tot he left shoulder while in 
the service.  In a discussion, the examiner indicated that 
the veteran was suffering from pain, a "minimal" loss of 
strength and functional limitations, and that his disorder 
was not really bursitis, but more accurately described as 
tendonitis and osteoarthritis.  

Analysis

The veteran's left shoulder disorder has been evaluated as 
10 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5019, pursuant to which the 
severity of bursitis is evaluated.  The Schedule for 
Rating Disabilities indicates that the diseases listed 
under DCs 5013 to 5024, including bursitis, are to be 
rated on limitation of motion of the affected parts, as 
arthritis, degenerative.  The Board observes that the 
examiner who examined the veteran in June 2001 clarified 
that the veteran was not suffering from bursitis per se, 
but rather from tendonitis and osteoarthritis.  However, 
as the severity of both tenosynovitis (DC 5024) (which is 
the disability most closely analogous to tendonitis for 
which a rating code is provided), and osteoarthritis (DC 
5003) is to be rated based on limitation of motion the 
affected parts, rating the veteran's disorder under any of 
these three codes would result in an identical rating.

The severity of degenerative arthritis is evaluated under 
DC 5003, which provides that degenerative arthritis 
established by X-ray findings is to be rated on the basis 
of limitation of motion under the appropriate diagnostic 
code for the specific joint or joints affected.  The 
limitation of motion of the arm is, in turn, evaluated 
under DC 5201.  This code provides different ratings based 
on whether the shoulder affected is part of the major or 
minor limb.  In this case, as the medical evidence 
indicates that the veteran is right-handed, the disability 
ratings for the minor side are for application.

Under DC 5201, a 20 percent rating is warranted when arm 
motion is limited to shoulder level, or when it is limited 
to a point midway between the side and shoulder level.  A 
30 percent rating is warranted when the arm motion is 
limited to 25 degrees from the side.  

In this case, the evidence shows that abduction of the 
veteran's left arm was limited to 100 degrees in November 
1998, and to 180 degrees (full motion) in November 2000.  
Both of these ranges are in excess of the requirements for 
a minimum 20 percent rating under DC 5201, which provides 
for a 20 percent rating when limitation of arm motion is 
to the shoulder level (90 degrees).  Pursuant to VA 
regulation, in every instance where the rating schedule 
does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2002).  
Therefore, the veteran's left shoulder disorder would 
normally warrant a noncompensable (zero percent) rating 
under DC 5201.

However, the veteran has provided extensive testimony, 
which the Board finds credible, as to the ways in which 
the pain and decreased range of motion of his left 
shoulder have made the normal tasks of everyday living 
difficult.  Specifically, the veteran has complained of 
constant pain in the left shoulder, worse with activity, 
which makes everyday tasks such as driving long distances 
and reaching overhead difficult, as well as decreased 
strength in the left limb.  In this regard, the Board 
notes that while lay witnesses are generally not competent 
to offer evidence which requires medical knowledge, such 
as opinions regarding medical causation or a diagnosis, 
they may provide competent testimony as to visible 
symptoms and manifestations of a disorder.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Furthermore, many of these 
complaints, to include pain on motion, tenderness over the 
affected area, and decreased strength, have been 
objectively confirmed upon medical examination.  Indeed, 
the examiner who performed the November 1998 examination 
specifically noted that all the ranges of left shoulder 
motion were limited by pain, rather than by any organic 
limitation, and that the passive range of left shoulder 
abduction was a full 20 degrees in excess of the active 
range.  In addition, the veteran has reported experiencing 
flare-ups of pain in the shoulder approximately one day 
out of every three, with pain at a level of 7 or 8 on a 
scale of 1 to 10, with 10 being the most severe.  Such 
symptoms would undoubtedly result in some functional loss 
in addition to that which has objectively been 
demonstrated, and which the Board must consider.  See 38 
C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  

The Board therefore determines that the objective evidence 
of slightly limited left shoulder motion, when viewed in 
conjunction with the veteran's hearing testimony and 
consistent complaints of constant aching pain on use and 
weakness in the left limb, which the Board finds credible, 
establishes that the veteran's left shoulder disorder more 
closely approximates the minimum compensable level of 
severity contemplated by a 20 percent rating under DC 
5201.  However, the functional loss caused by such 
symptoms do not approximate the degree of limitation 
required for a higher 30 percent rating, which requires 
that shoulder motion be limited to only 25 degrees from 
the side.  The evidence indicates that the pain occurs 
primarily when the veteran reaches overhead, and that he 
is able to easily perform most tasks, including his job 
performing technical work on appliances, antennas and 
electronics, which do not require overhead reaching.

The Board has considered whether the veteran is entitled 
to a higher rating under the provisions of other related 
codes.  However, the evidence does not show that the 
veteran suffers from ankylosis of the scapulohumeral 
articulation, as contemplated by DC 5200, impairment of 
the humerus, such as malunion, nonunion, fibrous union, or 
recurrent dislocation, as contemplated by DCC 5202, or 
impairment of the clavicle or scapula, as contemplated by 
DC 5203.  While the evidence shows that the veteran 
suffers from degenerative arthritis of the glenohumeral 
joint, the veteran's disability has already been rated 
under the provisions of DC 5003, pursuant to which the 
severity of degenerative arthritis is evaluated.  As such, 
rating the veteran's left shoulder disorder under DC 5003 
would not result in a higher ratings.  Also, as noted 
above, rating the veteran's disorder under DC 5024 in 
recognition of the diagnosis of calcytic tendonitis would 
not result in a higher rating, since DC 5024 instructs 
that this disorder is also to be rated as degenerative 
arthritis under DC 5003.

In reaching the foregoing decision to grant an increased 
rating to 20 percent for the veteran's left shoulder 
disorder, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2002).  
In this regard, however, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular 
rating standards.  See 38 C.F.R. § 3.321 (2001).  The 
current evidence of record does not demonstrate, nor has 
it been contended, that this disability has resulted in 
frequent periods of hospitalization.  Moreover, while this 
disability may have an adverse effect upon employment, as 
noted by the veteran, it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  While the veteran has stated that his left 
shoulder disorder, in conjunction with his right shoulder 
disorder and, particularly, his hearing loss, have forced 
him to adjust his employment selection to positions which 
do not require overhead work, he has stated that he is 
employed on a full time basis at a job which he is able to 
perform without difficulty, and that his left shoulder 
disorder has not caused him to lose any time from work.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the Rating Schedule, the 
Board concludes that a remand to the RO, for referral of 
this issue to the VA Central Office for consideration of 
an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321, is not warranted. 



ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for tinnitus is 
reopened.  To this extent, the appeal is allowed.

Service connection for tinnitus is granted.

An increased disability rating to 20 percent for the 
veteran's left shoulder disorder is granted, subject to 
the controlling regulations governing the payment of 
monetary awards.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

